EXHIBIT 10.1

AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made as of this 4th
day of December, 2006 by and between BUCA, Inc., a Minnesota corporation (the
“Company”), and Modesto Alcala (the “Executive”).

WHEREAS, the Company and the Executive previously entered into an Employment
Agreement dated as of February 10, 2005 (the “Employment Agreement”); and

WHEREAS, the Company and Executive have determined that Executive’s employment
with the Company shall terminate effective January 2, 2007; and

WHEREAS, in consideration for the contributions Executive has made to the
business of the Company, the Company has agreed to provide to Executive
additional benefits specified below.

NOW THEREFORE, IN CONSIDERATION of the premises and the terms and conditions
hereinafter set forth, the parties hereto amend the Employment Agreement as
follows:

1. Capitalized terms not otherwise defined herein shall have the meanings given
to them in the Employment Agreement.

2. The Company agrees that so long as Executive remains an employee of the
Company through December 31, 2006:

a. the termination of Executive’s employment on January 2, 2007 shall be deemed
to be a termination of Executive’s employment by the Company without Cause, and
Executive shall then be entitled to the termination payment specified in the
Employment Agreement as well as the benefits provided in this Section 2 of this
Amendment;

b. Executive shall remain eligible to receive a bonus under the terms of the
Employment Agreement for fiscal 2006 to the extent the Company achieves the
targets previously determined by the Compensation Committee of the Board of
Directors of the Company;

c. the Company shall waive, effective January 2, 2007, the covenants of
Executive contained in Section 12(a) of the Employment Agreement;

d. Executive shall be eligible to receive his first six months of COBRA
insurance coverage at employee rates;



--------------------------------------------------------------------------------

e. Executive shall receive $12,000 as payment for out-placement services; and

f. Executive’s outstanding restricted stock award shall vest on January 2, 2007
in an amount equal to 21,167 shares and the remaining 20,833 shares shall be
forfeited to the Company.

3. All other provisions of the Employment Agreement shall remain in full force
and effect.

4. The Employment Agreement, as amended by this Amendment, constitutes the
entire understanding and agreement between the Company and Executive with regard
to the matters stated herein. There are no other agreements, conditions or
representations, oral or written, express or implied, with regard to the
employment of Executive by the Company.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment the date and year
first above written.

 

BUCA, INC. By:  

/s/ Wallace B. Doolin

Its:     Chairman and     Chief Executive Officer EXECUTIVE

/s/ Modesto Alcala

Modesto Alcala

 